United States Court of Appeals
                        For the First Circuit




Nos. 06-2281, 06-2282

                         SHELDON G. ADELSON,

               Plaintiff-Appellant/Cross-Appellee,

                                 v.

                           MOSHE HANANEL,

               Defendant-Appellee/Cross-Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on December 5, 2007, is
amended as follows:

     On page 3, line 12:    "2005" should be "1995"